                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

KEITH LOVEN LAIRD, JR.                                                          PLAINTIFF

v.                             CASE NO: 1:19CV00060-JM

DOES                                                                         DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. The Court certifies that an in forma pauperis appeal

is considered frivolous and not in good faith.

       DATED this 16th day of September, 2019.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
